Citation Nr: 1709030	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  07-03 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether an October 1984 RO decision assigning the initial 10 percent rating for a right knee disability contains clear and unmistakable error (CUE) (because of a lack of VA examination at separation and a failure to acknowledge a retained foreign body in the knee). 

2.  Whether an October 1984 RO decision assigning the initial 10 percent rating for a right knee disability contains CUE (in light of newly submitted service treatment records from Winn Army Hospital). 

3.  Whether an October 1992 RO decision denying the Veteran's claim for an increased rating for a right knee disability contains CUE (due to a failure to award a separate rating for arthritis).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to September 1984. 

Issues one and three on the title page come to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran was afforded Central Office hearings with the undersigned in January 2010 and October 2011.  Transcripts of the hearings have been associated with the record. 

Initially, the Board decided issues one and three in a February 2012 decision.  In May 2012, the Veteran submitted a Motion for Reconsideration along with Winn Army Hospital records for the period from May 1984 to June 1984 that were not previously associated with the claims file.  In October 2012, the Board vacated the February 2012 decision and issued a new decision acknowledging the submitted new Winn Army Hospital treatment records; in an October 2012 statement, the Veteran's representative had waived RO consideration of this additional evidence. 

In January 2013, the Veteran submitted Motions to Vacate and for Reconsideration with respect to the October 2012 Board decision.  He also admitted that he had withheld some Winn Army Hospital records that he knew were not in the file.  Finally, he asked for a third Board hearing.  The Board found that there was no support for allowing a third hearing in this case.  

Before the Board responded to the Motions, the Veteran filed an appeal for the October 2012 Board decision with the United States Court of Appeals for Veterans Claims (Court).  He again noted that he was withholding the Winn Army Hospital records.  In September 2013, VA General Counsel submitted a brief to the Court in support of dismissing without prejudice in part (issue 2 on the title page) and vacating and remanding in part the Board's October 2012 decision (issues one and three on the title page).  In March 2014, VA General Counsel discovered the Veteran had filed Motions at the Board and filed a Motion to Dismiss.  The Court dismissed the appeal in May 2014 and the mandate followed in June 2014. 

While the September 2013 brief is not binding, such was taken under consideration by the Board and the issues on appeal were recharacterized in August 2014.

In August 2014, the Board vacated the Board's October 2012 decision with regard to whether the October 1984 decision and October 1992 decision contained CUE and determined that it did not have jurisdiction to adjudicate the issue of whether an October 1984 RO decision assigning the initial 10 percent rating for a right knee disability contains CUE (in light of newly submitted service treatment records from Winn Army Hospital).  In the Introduction, the Board referred the issue of whether an October 1984 RO decision assigning the initial 10 percent rating for a right knee disability contains CUE (in light of newly submitted service treatment records from Winn Army Hospital) to the Agency of Original Jurisdiction for initial adjudication.

In an August 2016 Statement of the Case, the RO determined that in light of the newly submitted service treatment records from Winn Army Hospital, the October 1984 RO decision did not contain CUE.  A substantive appeal was received in October 2016.

As mentioned in the October 2012 and August 2014 Board decisions, the issues of CUE in an October 1991 rating decision and entitlement to an effective date earlier than December 9, 2003, for a 10 percent evaluation for right knee osteoarthritis were raised but have not been adjudicated by the AOJ.  The Board does not have jurisdiction over these issues at this time and it is not clear whether the Veteran intends to pursue these claims in light of the findings in this decision but they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On the day of his separation from service, September 25, 1984, the Veteran filed a claim of service connection for torn cartilage in right knee.  

2.  In an October 1984 rating decision, the RO assigned a 10 percent disability rating to right knee injury, PO meniscectomy, effective from September 26, 1984, based solely on service treatment records that had been associated with the record.

3.  Additional service treatment records were associated with the claims folder on May 30, 2012 and September 29, 2014.

4.  From September 26, 1984, the Veteran's right knee was manifested by frequent episodes of pain and effusion into the joint, without limitation of motion, ankylosis or severe instability.

5.  The RO's failure to afford the Veteran a VA examination prior to adjudicating the Veteran's claim for compensation in the October 1984 rating decision does not constitute clear and unmistakable error.

6.  In an October 1992 rating decision, the RO denied entitlement to an increased rating for right knee injury, PO meniscectomy.

7.  The October 1992 rating decision was consistent with the law and supported by evidence then of record and the RO's failure to award a separate rating for arthritis affecting the right knee does not constitute clear and unmistakable error.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating for right knee injury, PO meniscectomy, effective September 26, 1984, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.156(c), 3.400, 4.71a, Diagnostic Codes 5257, 5258 (2016).

2.  The RO's October 1984 decision was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1403 (2016).

3.  The RO's October 1992 decision which denied the Veteran's claim of entitlement to an increased rating for a right knee disability was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1403 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to this case as a matter of law.  The Court has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  The general underpinning for the holding that the VCAA does not apply to CUE claims is that regulations and numerous legal precedents establish that a review for CUE is only upon the evidence of record at the time the decision was entered (with exceptions not applicable in this matter).  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect).

As will be discussed below, the Board is granting an increased rating for the Veteran's right knee based on 38 C.F.R. § 3.156(c) rather than a finding of CUE in a prior rating decision.  In January 2015, notice was issued to the Veteran requesting that he submit evidence in support of his claim, and the division of responsibilities between VA and a claimant in developing an appeal.  The letter explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished and there has been substantial compliance with the Board's Remands.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Virtual folder contains the Veteran's service treatment records which will be discussed in detail below.  In January 2015, the Veteran asserted that he had no other evidence to support his appeal.  Otherwise, his statements and testimony in support of the claims are of record.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).

Criteria & Analysis

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include, but are not limited to (i) service records that are related to a claimed in -service event, injury, or disease, regardless of whether such records mention the veteran by name.  38 C.F.R. § 3.156(c)(1).  An award made based all or in part on the records identified is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c)(3).  An exception is when VA could not have obtained records when it decided the claim because the records did not exist or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

In Spencer v. Brown, 4 Vet. App. 283, 293 (1993), the Court noted the following:  A claim which is "reopened" under the section 5108 on the basis of "new and material evidence" from other than service department reports is essentially a new claim, rather than a continuation of the prior claim, and the function of reopening under section 5108 is to remove the statutory finality bar of section 7104 (b).  In contrast, where the claim is reopened on the basis of new and material evidence from service department reports, the VA has consistently treated it as a true "reopening" of the original claim and a review of the former disposition in light of the service department reports which were considered to have been lost or mislaid, and the award of benefits is made retroactive to the date of the original claim.  

The relevant laws and regulations in effect in at the time of the October 1984 and October 1992 rating decisions with respect to the assignment of a disability evaluation for the knees were essentially the same as those presently in effect.  Diagnostic Codes 5260 and 5261 are applicable to limitation of the leg.  Diagnostic Code 5260 provides that a rating of 10 percent is warranted for flexion limited to 45 degrees.  A 10 percent disability rating is allowed under Diagnostic Code 5261 when extension of the leg is limited to at least 10 degrees.  See 38 C.F.R. § 4.71 (a), Diagnostic Codes 5260, 5261 (1984, 1992, 2016). 

The Board notes VA General Counsel Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), where it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg. 

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability; and a maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability. 

Additionally, VA General Counsel opinions provide that separate ratings may be assigned for knee disability under Diagnostic Codes 5257 and 5003 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCPREC 9-98. 

The aforementioned VA General Counsel opinions were issued many years after the October 1984 and October 1992 rating decisions, and were not applicable at that time.  

The Board notes that a minimum 30 percent disability rating is warranted under Diagnostic Code 5256 when there is ankylosis of the knee with favorable angle in full extension or in slight flexion between 0 and 10 degrees.  Diagnostic Code 5258 provides for a 20 percent disability rating when there is cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  A rating in excess of 10 percent rating is not available under Diagnostic Code 5259.

On September 25, 1984, the Veteran filed a claim of service connection for 'torn cartilage in right knee.'  Of record were service treatment records.  09/25/1984 VBMS, STR-Medical.  

On October 11, 1984, the RO issued a rating decision granting service connection for right knee injury, PO meniscectomy, assigning a 10 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1984), effective September 26, 1984.  The RO cited to a May 1984 orthopedic examination which revealed probable old anterior collateral ligament tear, nothing that on May 15, 1984 he underwent arthroscopy with partial meniscectomy.  The RO noted that he had some continued problems after surgery.  On September 11, 1984, he was seen for complaints of pain in the right knee.  09/25/1984 VBMS, STR-Medical at 3.  He had been running the day before and his knee gave way.  Physical therapy saw him on the same day and noted complaints of right knee pain and swelling.  The Veteran denied recent trauma.  He had a slightly antalgic gait but there was normal range of motion.  He had tenderness of the medial and lateral joint lines.  There was a one plus Drawer Sign and positive pivot shift.  He had one plus lateral-collateral ligament laxity.  10/11/1984 VBMS, Rating Decision.  

In an October 1992 rating decision, the RO denied entitlement to a disability rating in excess of 10 percent for right knee injury, PO meniscectomy.  10/22/1992 VBMS, Rating Decision.

In May 2012, the Veteran submitted additional service treatment records.  05/30/2012 VBMS, Medical Treatment Records-Government Facility.  Some of these records had not been associated with the claims file when VA initially adjudicated the Veteran's September 1984 claim for compensation.  

Specifically, the May 15, 1984 Operation Report was received which reflects the following:

It was noted that a small piece at the extreme posterior horn was unable to be removed and this appeared to flip up superiorly into the posterior recess.  It was also noted at this time that the nerve hook which was being used was a small one rather than a normal one which comes in the set, small piece of metal broke off from the tip and appeared to be wedged into the posterior capsular area.  Attempts at visualizing this piece of metallic fragment were unsuccessful.  Twelve liters of saline were utilized to copiously flush the knee with the irrigant being filtered to see if the metallic fragment was in it which was not seen.  It was felt that any further surgery to retrieve this fragment would be detrimental to the patient at this time.  

--
It should be noted that examination under anesthesia prior to beginning the arthroscopy noted the patient to have positive anterior drawer, positive pivot shift, +1 valgus laxity with moderate to severe anteriolateral rotatory instability.

Id. at 1-2.  

Also received was a June 6, 1984 Narrative Summary which reflects the following:

[The Veteran] underwent a partial lateral meniscectomy via the arthroscope.  Postoperatively, the [Veteran] did well.  He had some persistent effusion though good range of motion.  He was sent on convalescent leave.  On return from convalescent leave, the [Veteran] was doing well, had some persistent effusion with full range of motion with only fair quad tone.  

--

FINAL DIAGNOSIS:  Torn anterior cruciate ligament and lateral meniscus, right knee.

Id. at 4.  

There are also pre-and post-surgical records pertaining to the right knee that were not previously of record received in September 2014.  09/29/2014 VBMS, Medical Treatment Record-Government Facility.

In light of the additional service department records, his September 1984 claim is to be "reconsidered" based on all of the evidence.  Thus, a determination will be made as to the appropriate rating to be assigned to his right knee disability.  Had these service treatment records been associated with the claims folder in 1984, the Board finds that the objective evidence of record would have supported a 20 percent rating per Diagnostic Code 5258.  Specifically, the post-surgical June 1984 record reflects persistent effusion and persistent pain, and based on such objective findings a maximum 20 percent rating is warranted for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  

A disability rating in excess of 20 percent is not warranted in this case, as the objective evidence does not support any limitation of flexion or extension.  In June 1984, there was full range of motion, and there are no other records that reflect extension limited to 20 degrees nor flexion limited to 15 degrees.  The records on file also do not support a finding of severe recurrent subluxation or lateral instability.  The Board acknowledges that the May 1984 operative report reflects positive anterior drawer, positive pivot shift, +1 valgus laxity with moderate to severe anteriolateral rotatory instability but this was prior to undergoing arthroscopy.  In September 1984, the Veteran had +1 Drawer Sign and positive pivot shift with one plus lateral-collateral ligament laxity.  09/25/1984, VBMS, STR-Medical at 3.  However, the records do not show severe instability post-surgery.  Ankylosis was not diagnosed, so there is no basis for assignment of a rating per Diagnostic Code 5256.  There were also no findings of impairment of the tibia/fibula (Diagnostic Code 5262) nor genu recurvatum (Diagnostic Code 5263).  The Board acknowledges that the additional service treatment records show a foreign body was left in his knee following the May 1984 surgery, but simply having a foreign body in his knee does not provide the basis for a higher rating; rather the assessment was based on the subjective and objective findings associated with his disability.  

Accordingly, the evidence supports the assignment of an effective date of September 26, 1984, the date following separation from service, for the grant of a 20 percent rating for right knee injury, PO meniscectomy.  

While the Board has awarded an increased rating based on receipt of additional service treatment records, the Veteran's CUE claims must still be addressed as the Veteran asserts errors that are unrelated to the receipt of additional service treatment records.  At the outset, the Board notes that, in light of the provisions of 38 C.F.R. § 3.156(c), the October 1984 rating decision is deemed nonfinal and thus a CUE attack would not be applicable to such determination.   

Indeed, under the provisions of 38 C.F.R. § 3.105 (a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  In any event, to the extent that the reconsideration of the October 1984 rating decision under 38 C.F.R. § 3.156(a) could be found not to otherwise affect its status as a "final" decision, the CUE claim would nevertheless fail, for the reasons discussed below.

In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993). 

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104 (a), 3.400(k). 

The Court has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior determination.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

Specifically, the Veteran has alleged that clear and unmistakable error was made in the October 1984 rating decision because he was not afforded a VA examination but was instead rated based on his service treatment records because he had just been discharged from service.  He also asserts that the RO did not acknowledge the foreign body in his knee.  The Board notes that the service treatment records on file in 1984 did not specifically reference the foreign body; rather, this is referenced in the records associated with the claims folder in 2012.  Thus, such assertion has been addressed above in determining the rating assigned to the right knee per § 3.156(c).  Such cannot provide the basis for CUE as the claim was reconsidered based on receipt of the additional service treatment records.  

Otherwise, in essence, the Veteran is alleging a breach of the duty to assist due to a failure to provide a VA examination.  In Cook v. Principi, 318 F. 3d 1334 (Fed. Cir. 2002) (en banc), the Federal Circuit expressly held that a mere breach of the duty to assist cannot constitute CUE.  Id.  This affirmed the Federal Circuit's prior holding in Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), that a breach of the duty to assist cannot constitute CUE.  Accordingly, a finding of CUE, based on a failure to provide a VA examination, is not warranted as a matter of law.

The October 1992 rating decision confirmed and continued the 10 percent evaluation for the right knee disability.  Based on this decision, a 20 percent rating would have been in effect at that time.  The Veteran has alleged that clear and unmistakable error was made in that October 1992 rating decision in failing to award a separate rating for arthritis, which was shown in a VA treatment note dated May 10, 1991.  05/21/1991 VBMS, Medical Treatment Record-Government Facility.  The Veteran's date of claim was May 21, 1991.  05/21/1991 VBMS, VA 21-4138 Statement in Support of Claim.  However, the Board notes in this regard that an April 1992 x-ray showed an impression of knee effusion and was silent with respect to any findings of arthritis.  06/04/1992 VBMS, Medical Treatment Record-Government Facility at 5.  Further, a September 30, 1992, VA orthopedic examination of the right knee reveals that x-rays were negative for degenerative joint disease.  09/30/1992 VBMS, Medical Treatment Record-Non-Government Facility.  Moreover, the Veteran is essentially arguing that a subsequent interpretation of the rating criteria should be considered.  However, as noted above, new interpretations of a law subsequent to an RO decision cannot form the basis for a valid claim of CUE.

In conclusion, the Board finds that while the entirety of the Veteran's service treatment records were not of record in October 1984 and October 1992, the correct laws and facts were before the RO in October 1984 and October 1992, and that the decisions were supported by the record and law in existence at that time.  In the absence of the kind of error of fact or law which would compel the conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the RO decisions.  Again, the basis for assigning the 20 percent rating is due to reconsideration of the decision due to receipt of additional service treatment records, rather than a finding of CUE in the October 1984 rating decision.


ORDER

Entitlement to a 20 percent disability rating for right knee injury, PO meniscectomy, effective September 26, 1984, is granted.

The October 1984 rating decision was not clearly and unmistakably erroneous and the appeal is denied.

The October 1992 rating decision was not clearly and unmistakably erroneous and the appeal is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


